Name: Regulation (EEC) No 331/74 of the Council of 4 February 1974 concluding the exchange of letters amending certain provisions of Protocols 1, 6, 7 and 8 of the Agreement between the European Economic Community and the Portuguese republic
 Type: Regulation
 Subject Matter: European construction;  Europe;  trade;  tariff policy
 Date Published: nan

 9 . 2 . 74 Official Journal of the European Communities No L 37/7 REGULATION (EEC) No 331 /74 OF THE COUNCIL of 4 February 1974 concluding the exchange of letters amending certain provisions of Protocols 1 , 6 , 7 and 8 of the Agreement between the European Economic Community and the Portuguese Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof ; Having regard to the recommendation of the Commission ; Having regard to the Agreement between the European Economic Community and the Portuguese Republic , signed on 22 July 1972 ; Whereas certain provisions of Protocols 1 , 6 , 7 and 8 of the Agreement between the Euro ­ pean Economic Community and the Portuguese Republic should be amended and the exchange of letters to this effect of 18 December 1973 concluded , HAS ADOPTED THIS REGULATION : Article 1 The exchange of letters amending certain provisions of Protocols 1 , 6 , 7 and 8 of the Agreement between the European Economic Community and the Portuguese Republic is hereby concluded on behalf of the Community. The text of the letters is annexed to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1974 . For the Council The President W. SCHEEL L 37/8 Official Journal of the European Communities 9 . 2 . 74 EXCHANGE OF LETTERS Letter No 1 Brussels , 18 December 1973 . Your Excellency , At the second meeting of the EEC/Portugal Joint Committee , held in Brussels on 13 November 1973 , the parties to the Agreement between the European Economic Community and the Portuguese Republic, signed on 22 July 1972 , examined the question of making certain amendments to the text of the Agreement . The amendments contemplated are set out in an annex to this letter . They shall enter into force on the day following the date on which the Contracting Parties notify each other that the procedure necessary to this end has been completed . I hereby confirm the Community 's agreement to these amendments . 1 should be grateful if you would acknowledge receipt of this letter and confirm your Government 's agreement to its contents . Please accept, Your Excellency , the assurance of my highest consideration . For the Council of the European Communities Director-General ANNEX I. PROTOCOL No 1 concerning the treatment applicable to certain products Article 4 3 . ( second indent) :  where these products originate in Denmark and the United Kingdom , Portugal shall reduce the customs duties on imports , in accordance with the following timetable : Timetable Rate o t reduction  percentage 31 December 1973 90 31 December 1974 100 9 . 2 . 74 Official Journal of the European Communities No L 37/9 II . PROTOCOL No 6 concerning the special treatment applicable to imports of motor vehicles and the motor vehicle assembly industry in Portugal Article 6 2 . With regard to motor vehicles originating in the Community, whether imported already assembled or assembled in Portugal , the protective element in customs duties of a fiiscal nature shall be reduced in accordance with Article 4 (3 ) of the Agreement , having regard to the declaration set out in Annex II to this Protocol . III . PROTOCOL No 7 concerning the removal of certain quantitative restrictions in force in Portugal In the text of the Protocol in the Dutch language under point ( a ) the term 'jaarlijkse tariefcontingenten ' shall be replaced by ' jaarlijkse contingenten '. IV . PROTOCOL No 8 concerning the treatment applicable to certain agricultural products Article 6 2 . For the products referred to in Articles 1 , 2 and 3 , Denmark and the United Kingdom shall progressively abolish the difference between the duties actually applied on 1 January 1972 and the duties resulting from the said articles in accordance with the following timetable : Timetable Reduction of the difference  percentage 1 January 1973 0 1 January 1974 40 1 January 1975 60 1 January 1976 80 1 July 1977 100 Notwithstanding the above timetable, the following timetable : Timetable Reduction of the difference  percentage 1 January 1974 20 1 January 1975 40 1 January 1976 60 I January 1977 80 I January 1978 100 No L 37/ 10 Official Journal of the European Communities 9 . 2 . 74 shall apply to the following products : CCT heading No Description 08.03 Figs , fresh or dried : A. Fresh 13.03 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners , derived from vegetable products : ex B. Pectic substances , pectinates anid pectates :  Pectic substances and pectinates Vegetables prepared or preserved otherwise than by vinegar or acetic acid : 20.02 C. Tomatoes ex F. Capers and olives :  Olives 9 . 2 . 74 Official Journal of the European Communities No L 37/11 Letter No 2 Brussels , 18 December 1973 Sir, I beg to acknowledge your letter of today worded as follows : 'Your Excellency, At the second meeting of the EEC/Portugal Joint Committee, held in Brussels on 13 November 1973 , the parties to the Agreement between the European Economic Community and the Portuguese Republic, signed on 22 July 1972, examined the question of making certain amendments to the text of the Agreement. The amendments contemplated are set out in an annex to this letter . They shall enter into force on the day following the date on which the Contracting Parties notify each other that the procedure necessary to this end has been completed . I hereby confirm the Community's agreement to these amendments . I should be grateful if you would acknowledge receipt of this letter and confirm your Government's agreement to its contents . Please accept, Your Excellency, the assurance of my highest consideration .' I wish to confirm the agreement of the Government of Portugal to the foregoing . Please accept, Sir , the assurance of my highest consideration . Ambassador ANNEX I. PROTOCOL No 1 concerning the treatment applicable to certain products Article 4 3 . (second indent) :  where these products originate in Denmark and the United Kingdom, Portugal shall reduce the customs duties on imports , in accordance with the following timetable : / Timetable Rate of reduction  percentage 31 December 1973 90 31 December 1974 100 No L 37/ 12 Official Journal of the European Communities 9 . 2 . 74 II . PROTOCOL No 6 concerning the special treatment applicable to imports of motor vehicles and the motor vehicle assembly industry in Portugal Article 6 2 . With regard to motor vehicles originating in the Community , whether imported , already assembled or assembled in Portugal , the protective element in customs duties of a fiscal nature shall be reduced in accordance with Article 4 ( 3 ) of the Agreement , having regard to the declaration set out in Annex II to this Protocol . III . PROTOCOL No 7 concerning the removal of certain quantitative restrictions in force in Portugal In the text of the Protocol in the Dutch language under point ( a ) the term ' jaarlijkse tariefcontingenten ' shall be replaced by ' jaarlijkse contingenten '. IV. PROTOCOL No 8 concerning the treatment applicable to certain agricultural products Article 6 2 . For the products referred to in Articles 1 , 2 and 3 , Denmark and the United Kingdom shall progressively abolish the difference between the duties actually applied on 1 January 1972 and the duties resulting from the said articles in accordance with the following timetable : Timetable Reduction of the difference  percentage 1 January 1973 0 1 January 1974 40 1 January 1975 60 1 January 1976 80 1 July 1977 100 Notwithstanding the above timetable, the following timetable : Timetable Reduction of the difference  percentage 1 January 1974 20 1 January 1975 40 1 January 1976 60 1 January 1977 80 1 January 1978 100 9 . 2 . 74 Official Journal of the European Communities No L 37/ 13 shall apply to the following products : CCT heading No Description 08.03 Figs , fresh or dried : A. Fresh 13.03 Vegetable saps and extracts ; pectic substances , pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : ex B. Pectic substances , pectinates and pectates :  Pectic substances and pectinates 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : C. Tomatoes ex F. Capers and olives :  Olives